UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x
In re:                                                        Chapter 11
                                                              Case No. 19-22721
HAMPSTEAD GLOBAL, LLC,


                           Debtor
-------------------------------------------------------x

 APPLICATION TO EMPLOY AND RETAIN THE LAW OFFICE OF CHARLES A.
HIGGS AS SPECIAL LITIGATION COUNSEL FOR THE DEBTOR AND DEBTOR IN
      POSSESSION NUNCE PRO TUNC TO THE MOTION FILING DATE


        Hampstead Global, LLC the above captioned (“Debtor”) submits this application seeking

entry of an order authorizing the retention of The Law Office of Charles A. Higgs (“Charles A.

Higgs, Esq.”) as Special Litigation Counse to the Debtor in the above case. In support of this

Application, the Debtor declares as follows:

                                               JURISDICTION

        1.       The Court has jurisdiction over this Application pursuant to 28 U.S.C. §§ 157 and

1334.

        2.       This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2).

        3.       Venue is proper before this Court pursuant to 28 U.S.C. §1408 and 1409.


                                               BACKGROUND

        4.       On March 31, 2019 (the "Petition Date"), the Debtor filed a voluntary petition for

relief under chapter 11 of the Bankruptcy Code with the United States Bankruptcy Court for the

Southern District of New York (the "Bankruptcy Court").
       5.      The Debtor has continued as debtor in possession pursuant to sections 1107(a)

and 1108 of the Bankruptcy Code. No request for a trustee or examiner has been made in my

Chapter 11 Case.

       6.      The Debtor’s primary assets consist of two domain names, www.coins.com and

www.rarex.com along with related Intellectual Property.

                                     RELIEF REQUESTED

       7.      Debtor seeks the entry of an order, substantially in the form attached hereto as

Exhibit A, pursuant to sections 327(e) and 330 of the Bankruptcy Code, Bankruptcy Rules

2014(a), 2016 and 6003 and Local Rules 2014-1 and 2016-1 authorizing the employment and

retention of The Law Office of Charles A. Higgs to act as special litigation counsel for the

Debtor nunc pro tunc to the filing date of this Motion.

       8.      The Debtor seeks retention of Charles A. Higgs, based on his familiarity with this

case, his familiarity with the issues to be litigated, and his knowledge and experience in the area

of bankruptcy law, specifically as applied to the facts of this case.

       9.      The Debtor does not believe that Charles A. Higgs holds any interests adverse to

the Debtor. Contingent upon approval of this retention application to act as Special Litigation

Counsel to the Debtor, Charles A. Higgs has agreed to waive any unpaid fees, costs, and

expenses previously incurred in this case.

       10.     The Debtor has no connection to Charles A. Higgs, other than his prior

representation of the Debtor in this bankruptcy case. The Debtor’s sole member, Adam Perzow

has agreed to pay an initial retainer of $2,000.00 to Charles A. Higgs in relation to the proposed

retention of Charles A. Higgs as special litigation counsel to the Debtor in this case.




                                                  2
                                   GROUNDS FOR RELIEF

Section 327(e) of the Bankruptcy Code provides that a debtor, subject to court approval:

               “The trustee, with the court’s approval, may employ, for a specified
                special purpose, other than to represent the trustee in conducting the
               case, an attorney that has represented the debtor if in the best interest
               of the estate, and if such attorney does not represent or hold any interest
               adverse to the debtor or to the estate with respect to the matter on which
               such attorney is to be employed.”

               11 U.S.C. § 327(e).

       11.      Bankruptcy Rule 2014(a) requires that an application for retention include:

               “[S]pecific facts showing the necessity for the employment, the
               name of the [firm] to be employed, the reasons for the selection,
               the professional services to be rendered, any proposed arrangement
               for compensation, and, to the best of the applicant's knowledge, all
               of the [firm's] connections with the debtor, creditors, any other
               party in interest, their respective attorneys and accountants, the
               United States trustee, or any person employed in the office of the
               United States trustee.”

               Fed. R. Bankr. P. 2014(a).

       12.     The Debtor believes that the employment of Charles A. Higgs, Esq. as special

litigation counsel to the Debtor is in the best interests of the Debtor and the bankruptcy estate

and desires to employ Charles A. Higgs, Esq., with compensation to be determined upon

application to this Court.

       WHEREFORE, for the reasons set forth herein the Debtor respectfully requests that the

Court enter an order, authorizing and approving the retention and employment of Charles A.

Higgs, Esq. as special litigation counsel for the Debtor and Debtor-in-Possession in this case and

granting such other and further relief as this Court deems just and proper.

Dated: July 15, 2019
White Plains, NY                                              /s/ Adam Perzow
                                                              Adam Perzow, Sole Member
                                                              of the Debtor

                                                  3
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x
In re:                                                         Chapter 11
                                                               Case No. 19-22721
HAMPSTEAD GLOBAL, LLC,


                           Debtor
-------------------------------------------------------x

   AFFIRMATION PURSUANT TO SECTION 327(e) OF THE UNITED STATES
BANKRUPTCY CODE AND RULE 2016 OF THE FEDERAL RULE OF BANKRUPTCY
                          PROCEDURE

        Charles A. Higgs, being duly sworn, deposes and says:

         1.       I am an attorney admitted to practice law in the State of New York and I am also

admitted to practice in the Southern District of New York.

         2.       Debtor seeks to retain me as special litigation counsel in Debtor’s Chapter 11

case and I am seeking to be retained as Special Litigation Counsel for Hampstead Global, LLC

(the “Debtor” and the “Debtor-In-Possession”) in the above captioned matter.

         3.       No agreement exists between myself and any other person for a division of

compensation to be received for services in connection with the instant Chapter 11 case, nor

shall I share or agree to share compensation paid or allowed from the Estate for such services

with any other person, other than as permitted by section 504 of the code.

         4.       I previously represented Debtor as proposed counsel for the Debtor in this

Chapter 11 case. Debtor has obtained substitution counsel in this case, and contingent upon

approval of this retention application to act as Special Litigation Counsel, I have agreed to

waive any unpaid fees, costs, and expenses previously incurred in this case. Other than as set

forth above, I have no connection to the creditors or any other party in interest herein or their

respective attorney.

                                                           4
       5.       Based on all of the foregoing, I respectfully submit that I do not hold, nor

represent, any interest adverse to the debtor herein or his estate, in the matters upon which they

are to be engaged.

       6.       All services to be rendered for which compensation will be sought, will be for

services to be rendered to the Debtor solely in connection with the Debtor’s Chapter 11 case and

not on behalf of any individual creditors and/or other persons. I will make fee applications to the

Court for approval of attorney’s fees and costs in accordance with the Bankruptcy Code. The

Debtor’s sole member has agreed to provide an initial retainer of $2,000.00 for representation as

special litigation counsel in this case. Attorney’s fees and costs incurred in excess of the retainer

amount will be paid by the Debtor and payment of my fees, costs, and expenses are being

guaranteed by the Debtor’s sole member, Adam Perzow individually.

       7.       No agreement or understanding prohibited by Section 155 of Title 18 of the

United States Code or Section 504 of Title 11 of the United States Code has been or will be

made by me.

       8.       The professional services that I will render include the following:

             a. Drafting and filing an adversary proceeding in this bankruptcy case and

                representation of the Debtor in the adversary proceeding;

             b. Advising the Debtor on litigation matters;

       9.       The Fee Amounts that will be charged are:

                                      Attorney: $400/HR
                                  Paraprofessionals: $200/HR

       10.      I am a “disinterested person” as the term is defined in Bankruptcy Code Section

101(14).




                                                 5
        11.    I am not aware of any past or present relationship that would disqualify me from

representing this debtor. As set forth in paragraph 4 of this Affirmation, contingent upon

approval by the Court of this retention application to act as Special Litigation Counsel to the

Debtor, I have agreed to waive any unpaid fees, costs, and expenses previously incurred in this

case.

        12.    Retention as special litigation counsel to the Debtor in this case would be

beneficial as I am familiar with this Chapter 11 case, the issues to be litigated, and the Debtor’s

operations in general.

                                                     Respectfully submitted,


                                              By:    /s/ Charles A. Higgs        _
                                                     Charles A. Higgs, Esq.
                                                     Law Office of Charles A. Higgs
                                                     Proposed Special Litigation
                                                      Counsel for the Debtor
                                                     115 E. 23rd Street, 3rd FL
                                                     New York, NY 10010
                                                     (917) 678-3768
                                                     Charles@FreshStartEsq.com




                                                 6
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
In re:

HAMPSTEAD GLOBAL, LLC,                                               Chapter 11
                                                                     Case No. 19-22721 (RDD)
                                             Debtor.
------------------------------------------------------------X

                               DECLARATION RELATING TO
                            PAYMENT OF THIRD-PARTY RETAINER

Adam Perzow hereby declares, under the penalties of perjury, the following:

        1.       I am not a party to the above captioned bankruptcy proceeding. I am the sole

member of the debtor and debtor-in-possession (the “Debtor”). I submit this Declaration in

support of the application filed by the above-captioned Debtor relating to the retention of the Law

Office of Charles A. Higgs as Special Litigation Counsel for the Debtor in this bankruptcy case.

        2.       In order to secure the services of the Law Office of Charles A. Higgs as Special

Litigation Counsel to the Debtor in this Chapter 11 case, I have agreed to pay a third-party retainer

in the amount of $2,000.00 toward fees, costs and expenses to be incurred in this Chapter 11

bankruptcy case, subject to Bankruptcy Court approval.

        3.       Although I have been advised by the Law Office of Charles A. Higgs to consult

with my own counsel, I have not retained independent legal counsel regarding the payment.

        4.       I understand that the undivided loyalty of the Law Office of Charles A. Higgs is

to its client, the above-captioned Debtor.

        5.       Further, I am not a creditor of the Debtor and do not have any intention of asserting

a claim against the estate of the Debtor for funds advanced for legal fees in this case.

        6.       Based upon the foregoing, it is my belief that I do not have any adverse interest



                                                        7
against the estate of the Debtor herein, or with any creditor or any other party in interest.

Dated: New York, New York
       July 15, 2019


                                                       By:/s/ Adam Perzow
                                                               Adam Perzow




                                                  8
